Dissenting Opinion by
Judge Craig:
I must respectfully dissent because the employees were locked out of Lincolin Lines, Inc., the employer corporation as to which unemployment compensation is sought. The facts, as found by the compensation authorities, are undisputed. We cannot overlook the point that there are two distinct corporate employers here: (1) Lincoln Lines, Inc., which shut down when the union would not agree to its demand that the strike be abandoned with respect to its sister corporation, and (2) the Coach Lines corporation, the struck corporation as to which no unemployment compensation is sought. Despite the extent to which there are common principals and employees here, the record contains no basis for piercing the corporate veils so as to merge the corporate identities as one employer. With Lincoln Lines, Inc. conducting distinctly different operations from the Coach Lines corporation, the alter ego theory for ignoring corporate identity does not.apply. Botwinick v. Credit Exchange, Inc., *259419 Pa. 65, 213 A.2d 349 (1965); Cf. McCarthy v. Ference, 358 Pa. 485, 58 A.2d 49 (1948) (second corporation a mere shell). Those who have elected a separate corporate existence are not allowed to deny it merely when their economic interests prompt them to do so. Sams v. Redevelopment Authority of City of New Kensington, 431 Pa. 240, 244 A.2d 779 (1968); Shelburne Sportswear, Inc. v. City of Philadelphia, 422 Pa. 199, 220 A.2d 798 (1966).
After the union had initially agreed to continue the status quo as to both corporations (as the majority opinion very correctly points out), the union, although striking as to Coach Lines, then agreed to continue participating’ in the operation of Lincoln Lines, Inc. under the terms and conditions of the expired contract. Each corporation had its separate collective bargaining contract.
With respect to the alleged interdependence of the two corporations, I respectfully point out that the findings of the Unemployment Compensation Review Board and the referee, at least ambiguous on the point, tend to indicate that such was merely the view of the employer. The findings read:
24. The employer could not accept this arrangement, since the two Lines could not operate independently of each other at this point since they had common drivers and other support personnel.
25. As a result of the Union’s decision, the employer decided that it would not be feasible for them to continue to operate the Lincoln Lines, Inc. without operating the Lincoln Coach Lines, and decided to suspend operation of the Lincoln Lines, Inc. (Emphasis added)
The findings thus appear to reflect that the matter of interdependence was essentially the unilateral opinion of the employer.
*260We have been, given no explanation as to why having employees in common prevented the companies from operating independently of each other.
With respect to the question of the alleged continuing availability of work to the employees during both of the claim periods after June 12 and before September 19, we have the finding that work was available “had the Union agreed to continue working . . . for both Lines.” (Finding 27, emphasis added) But that simply means that work was not available with the unstruck corporation without dropping the strike against the other.
Following Philco Corp. v. Unemployment Compensation Board of Review, 430 Pa. 101, 103-04, 242 A.2d 454, 455 (1968), it is clear that the Lincoln Coach Lines, Inc. is the one “on whose shoulders lay the responsibility for the work stoppage” at Lincoln Coach Lines, Inc. That employer was the one who ‘ ‘first refused to continue operations under the status quo.”
President Judge Crumlish and Judge Palladino join this dissent